DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 13 and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradway (US 20180071125 A1).
Regarding claim 1, Bradway discloses a stent delivery system (prosthesis deployment system) (abstract), comprising: 
an inner member (inner cannula 26) having a distal end region (introduction end 4) (paragraph [0032] and Fig. 2); 
a deployment sheath (tubular segment 21) disposed along the distal end region (introduction end 4) of the inner member (inner cannula 26) (paragraphs 
the inner member (inner cannula 26) and deployment sheath (tubular segment 21) being designed to slide distally (paragraph [0041]) relative to a stent (prosthesis 52) disposed in the space (Fig. 8) between the inner member (inner cannula 26) and the deployment sheath (tubular segment 21) in order to deploy the stent (prosthesis 52) (paragraph [0062] and Figs. 8 – 10); and 
an intermediate member (enlarged body assembly 35) (paragraph [0036]) disposed along the inner member (inner cannula 26) (Fig. 8), the intermediate member (enlarged body assembly 35) including an anti-catch member (enlarged body 22 and positioning member 40) (paragraph [0038] and Fig. 8-10), the intermediate member (enlarged body assembly 35) being movable relative (paragraph [0062]) to the deployment sheath (tubular segment 21) such that the anti-catch member (enlarged body 22 and positioning member 40) is positionable adjacent to the proximal end (end opening 23) of the deployment sheath (tubular segment 21) (Examiner’s note: the tapered surface 72 of the enlarged body 22 is adjacent to the proximal end – Fig. 9) and designed to allow the proximal end (end opening 23) of the deployment sheath (tubular segment 21) to be passed through the stent (prosthesis 52) without catching on the stent (Examiner’s note: 
Regarding claim 2, Bradway discloses wherein the anti-catch member (enlarged body 22 and positioning member 40) includes a tapered outer surface (tapered surface 72) (paragraph [0062]).
Regarding claim 3, Bradway discloses wherein the anti-catch member (enlarged body 22 and positioning member 40) includes a collapsible member (positioning member 40) (Examiner’s note: the positioning member has a spring bias allowing it to move outward and inward / collapse – paragraph [0045]).
Regarding claim 4, Bradway discloses wherein the anti-catch member (enlarged body 22 and positioning member 40) includes a self-expanding member (positioning member 40) (Examiner’s note: the positioning member has a spring bias allowing it to collapse and expand – paragraph [0045]; the spring will self-expand when not under pressure).
Regarding claim 5, Bradway discloses wherein the anti-catch member (enlarged body 22 and positioning member 40) includes a conically shaped tubular member (Examiner’s note: the core body of the enlarged body 22 is a conically shaped tubular member; also see Fig. 11A-C).
Regarding claim 6, Bradway discloses wherein the conically shaped tubular member (body of enlarged body 22 – Fig. 11A-C) includes a proximal portion (tapered surface 72) coupled to the intermediate member (enlarged body assembly 35) (paragraph [0062] and Figs. 8 – 10), and an expandable distal portion (positioning member 40) (Examiner’s note: the positioning member has a spring bias allowing it to 
Regarding claim 7, Bradway discloses wherein the expandable distal portion (positioning member 40) includes a plurality of fingers (positioning members 140b/c) (paragraph [0047] and Fig. 11B).
Regarding claim 8, Bradway discloses wherein the anti-catch member (enlarged body 22 and positioning member 40) includes a distal portion (tubular body of enlarged body 22) having a first outer diameter (diameter of the tubular body of the enlarged body 22), and a proximal portion (tapered portion 72) having a second outer diameter (diameter of the proximal most end of the tapered surface 72), and the first outer diameter is greater than the second outer diameter (Examiner’s note: Fig. 11A shows the first diameter is greater than the second).
Regarding claim 9, Bradway disclose wherein the deployment sheath (tubular segment 21) includes an inner diameter (inner diameter of the tubular segment 21), and wherein the first outer diameter (diameter of the tubular body of the enlarged body 22) of the anti-catch member (enlarged body 22 and positioning member 40) approaches the inner diameter of the deployment sheath (tubular segment 21) (Examiner’s note: Fig. 8 – 10 shows the first inner diameter approaching the inner diameter of the tubular segment 21).
Regarding claim 10, Bradway discloses wherein the deployment sheath (tubular segment 21) includes an inner diameter (inner diameter of the tubular segment 21), and the anti-catch member (enlarged body 22 and positioning member 40) includes an outer surface (outer surface of the tubular section of the enlarged body) that engages the 
Regarding claim 11, Bradway discloses wherein the anti-catch member (enlarged body 22 and positioning member 40) includes a tapered outer surface (tapered surface 72) of a portion of the intermediate member (enlarged body assembly 35) (paragraph [0062] and Figs. 8 – 10).
Regarding claim 12, Bradway discloses wherein the anti-catch member (enlarged body 22 and positioning member 40) is movable relative (paragraph [0041]) to the deployment sheath (tubular segment 21) such that it includes a first position (position seen in Fig. 8) in which the anti-catch member (enlarged body 22 and positioning member 40) is spaced from the proximal end (end opening 23) of the deployment sheath (tubular segment 21), and a second position (seen in Fig. 9) in which the anti-catch member (enlarged body 22 and positioning member 40) is positioned adjacent (next to – seen in Fig. 9) to the proximal end (end opening 23) of the deployment sheath (tubular segment 21).
Regarding claim 13, Bradway discloses wherein the anti-catch member (enlarged body 22 and positioning member 40) is movable relative to the deployment sheath (tubular segment 21) such that it includes a first position (position seen in Fig. 8) in which the anti-catch member (enlarged body 22 and positioning member 40) is disposed within the deployment sheath (tubular segment 21) distal of the proximal end (end opening 23) of the deployment sheath (tubular segment 21) (Fig. 8), and a second position (position seen in Fig. 9) in which the anti-catch member (enlarged body 22 and 
Regarding claim 16, Bradway discloses further including a self-expanding (paragraph [0069]) stent (prosthesis 52) disposed in the space between the inner member (inner cannula 26) and the deployment sheath (tubular segment 21).
Regarding claim 17, Bradway discloses where the anti-catch member (enlarged body 22 and positioning member 40) is disposed in the space between the inner member (inner cannula 26) and the deployment sheath (tubular segment 21) (Examiner’s note: Fig. 8 shows the enlarged body 22 and positioning member 40 positioned in the space between the two shafts).
Regarding claim 18, Bradway discloses a stent delivery system (prosthesis deployment system) (abstract), comprising: 
an inner member (inner cannula 26) having a distal end region (introduction end 4) (paragraph [0032] and Fig. 1); 
a deployment sheath (tubular segment 21) disposed along the distal end region (introduction end 4) of the inner member (inner cannula 26) (paragraphs [0030 – 0032] and Fig. 8, the deployment sheath (tubular segment 21) having a proximal end (end opening 23); 
a stent (prosthesis 52) disposed within a space between the inner member (inner cannula 26) and the deployment sheath (tubular member 21) (Fig. 8); 
an intermediate member (enlarged body assembly 35) (paragraph [0036]) disposed along the inner member (inner cannula 26) (Fig. 8), and including an anti-catch member (enlarged body 22 and positioning member 40) (paragraph [0038] and Fig. 8-10); 
the inner member (inner cannula 26) and deployment sheath (tubular segment 21) being designed to slide distally (paragraph [0041]) relative to the stent (prosthesis 52) in order to deploy the stent (prosthesis 52) (paragraph [0062] and Figs. 8 – 10); and 
an intermediate member (enlarged body assembly 35) (paragraph [0036]) including the anti-catch member (enlarged body 22 and positioning member 40) (paragraph [0038] and Fig. 8-10) being movable relative (paragraph [0062]) to the deployment sheath (tubular segment 21) such that the anti-catch member (enlarged body 22 and positioning member 40) includes a first position (position seen in Fig. 8) in which the anti-catch member (enlarged body 22 and positioning member 40) is spaced from the proximal end (end opening 23) of the deployment sheath (tubular segment 21), and a second position (seen in Fig. 9) in which the anti-catch member (enlarged body 22 and positioning member 40) is positioned adjacent (next to – seen in Fig. 9) to the proximal end (end opening 23) of the deployment sheath (tubular segment 21) and is designed to allow the proximal end (end opening 23) of the deployment sheath (tubular segment 21) to be passed through the stent (prosthesis 52) without catching on the stent (Examiner’s note: the intermediate member and the deployment sheath are 
Regarding claim 19, Bradway discloses wherein when in the first position (position seen in Fig. 8), the anti-catch member (enlarged body 22 and positioning member 40) is disposed within the space between the inner member (inner cannula 26) and the deployment sheath (tubular segment 21) (Examiner’s note: looking at Fig. 8 the enlarged body 22 and positioning member 40 is positioned between the inner member and the deployment sheath), and when in the second position (position seen in Fig. 9), at least a portion of the anti-catch member (enlarged body 22 and positioning member 40) is disposed outside of the deployment sheath (tubular segment 21) (Examiner’s note: looking at Fig. 9 the tapered surface 72 of enlarged body 22 and positioning member 40 is outside of the tubular segment 21).
Regarding claim 20, Bradway discloses a method of deploying a stent (prosthesis 52), the method comprising: 
delivering a stent delivery system (prosthesis deployment device 2) (paragraph [0029]) into the anatomy of a patient, the stent delivery system (prosthesis deployment device 2) including; 
an inner member (inner cannula 26) having a distal end region (introduction end 4) (paragraph [0032] and Fig. 1); 
a deployment sheath (tubular segment 21) disposed along the distal end region (introduction end 4) of the inner member (inner cannula 26) (paragraphs [0030 – 0032] and Fig. 8, the deployment sheath (tubular segment 21) having a proximal end (end opening 23); 
a stent (prosthesis 52) disposed within a space between the inner member (inner cannula 26) and the deployment sheath (tubular member 21) (Fig. 8); 
an intermediate member (enlarged body assembly 35) (paragraph [0036]) disposed along the inner member (inner cannula 26) (Fig. 8), and including an anti-catch member (enlarged body 22 and positioning member 40) (paragraph [0038] and Fig. 8-10); 
deploying the stent (prosthesis 52) by sliding the inner member (inner cannula 26) and the deployment sheath (tubular segment 21) distally relative to the stent (prosthesis 52) (paragraph [0059]); 
moving the anti-catch member (enlarged body 22 and positioning member 40) relative (Examiner’s note: the tubular segment 21 moves distally to uncover the enlarged body 22 – paragraph [0062]) to the deployment sheath (tubular segment 21) such that the anti-catch member (enlarged body 22 and positioning member 40) is positioned adjacent to the proximal end (end opening 23) of the deployment sheath (tubular segment 21) (Examiner’s note: as stated in paragraph [0062] and shown in Fig. 9, after the distal movement of the tubular segment, the enlarged body is adjacent to the proximal end of the tubular segment); and 
passing the deployment sheath (tubular segment 21) through the stent (prosthesis 52) (paragraph [0067] and Fig. 10), wherein the anti-catch member (enlarged body 22 and positioning member 40) is designed to allow the proximal end (end opening 23) of the deployment sheath (tubular segment 21) to be .
Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitaoka (US 20150265444 A1).
Regarding claim 1, Kitaoka discloses a stent delivery system, comprising: 
an inner member (shaft 14) having a distal end region (end with nose cone 26) (paragraph [0036] and Fig. 1); 
a deployment sheath (outer sheath 16) disposed along the distal end region of the inner member (shaft 14) (Examiner’s note: the outer sheath shown in Fig. 1 is disposed over the distal end of the shaft 14) and defining a space (space between outer shaft 16 and shaft 14) between the inner member (shaft 14) and the deployment sheath (outer sheath 16), the deployment sheath (outer sheath 16) having a proximal end (pin 40) (paragraph [0049] and Fig. 1); 
the inner member (shaft 14) and deployment sheath (outer sheath 16) being designed to slide distally relative (paragraphs [0049] and [0053]) to a stent (stent 12) disposed in the space between the inner member (shaft 14) and the deployment sheath (outer sheath 16) in order to deploy the stent (paragraphs [0049] and [0053]); and 
an intermediate member (inner sheath 18) disposed along the inner member (shaft 14) (Fig. 1), the intermediate member (inner sheath 18) including an anti-catch member (inner sheath 18), the intermediate member (inner sheath 
Regarding claim 14, Kitaoka discloses wherein the anti-catch member (inner sheath 18) includes a constrained configuration (configuration shown in Fig. 1) where the anti-catch member (inner sheath 18) is disposed within the deployment sheath (outer sheath 16) and an expanded configuration (configuration shown in Fig. 5) where at least a portion of the anti- catch member (inner sheath 18) is disposed outside of the deployment sheath (outer sheath 16) (Examiner’s note: the distal end of the inner sheath 18 expands to a diameter larger than the outer sheath 16, and as shown in Fig. 5, the inner sheath 18 is expanded outside of the outer sheath 16).
Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bortlein (US 20100100167 A1).
Regarding claim 1, Bortlein discloses a stent delivery system (stent delivery device) (abstract), comprising: 
an inner member (central tube 124) having a distal end region (end region with hub 126) (paragraph [0028] and Fig. 3D); 
a deployment sheath (distal sheath portion 132) disposed along the distal end region of the inner member (central tube 124) (paragraph [0028] and Fig. 3A) and defining a space (Fig. 3A) between the inner member (central tube 124) and the deployment sheath (distal sheath portion 132), the deployment sheath (distal sheath portion 132) having a proximal end (end closest to the joint 136) (Fig. 3A); 
the inner member (central tube 124) and deployment sheath (distal sheath portion 132) being designed to slide distally relative (paragraph [0029]) to a stent (medical device 112) disposed in the space between the inner member (central tube 124) and the deployment sheath (distal sheath portion 132) in order to deploy the stent (medical device 112) (paragraph [0029] and Figs. 3 A – E); and 
an intermediate member (external tube 144) disposed along the inner member (central tube 124), the intermediate member (external tube 144) including an anti-catch member (proximal sheath portion 134) (paragraph [0029]), the intermediate member (external tube 144) being movable relative (paragraph [0029]) to the deployment sheath (distal sheath portion 132) such that the anti-catch member (proximal sheath portion 134) is positionable adjacent to (Fig. 3A) the proximal end of the deployment sheath (distal sheath portion 132) and designed to allow the proximal end of the deployment sheath (distal sheath portion 132) to be passed through the stent without catching on the stent (paragraph [0030 – 0031]).
Regarding claim 15, Bortlein discloses wherein the anti-catch member (proximal sheath portion 134) includes an inner surface (inner surface of sheath portion 134) that .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Essinger (US 20140200649 A1) teaches a stent delivery device comprising an inner member, deployment sheath, and an inner member.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Andrew P. Restaino/Examiner, Art Unit 3771     

/MELANIE R TYSON/Primary Examiner, Art Unit 3771